SUMMARY ORDER

Guo Guo Lin, a citizen of the People’s Republic of China, seeks review of a March 6, 2007 order of the BIA affirming the September 14, 2005 decision of Immigration Judge (“IJ”) William Van Wyke denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Guo Guo Lin, No. A97 160 684 (B.I.A. Mar. 6, 2007), ajfg No. A97 160 684 (Immig. Ct. N.Y. City Sept. 14, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, the BIA does not expressly “adopt” the IJ’s decision, but its brief opinion closely tracks the IJ’s reasoning, the Court can consider both the IJ’s and the BIA’s opinions for the saké of completeness if doing so does not affect the Court’s ultimate conclusion, which it does not here. Wang chuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006). We review the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. 8 U.S.C. § 1252(b)(4)(B).
We conclude that the IJ’s adverse credibility determination was supported by substantial evidence. The agency accurately found that Lin’s testimony that his wife’s pregnancy was discovered by family planning officials while she was walking outdoors was inconsistent with his asylum application, in which he stated that “several Family Planning officials came to her [sister’s] home and took away my wife for an abortion.” The agency also accurately found that testimony to be inconsistent with a letter from Lin’s wife, which asserted that while she was hiding at her sister’s home, family planning officials arrived and dragged her into a van. These are substantial inconsistencies that go to the heart of Lin’s claim, as they involve the precise incident upon which his application for asylum is premised. See Secaidar-Rosales v. INS, 331 F.3d 297, 308-09 (2d Cir.2003). While Lin was given an opportunity to explain these inconsistencies, the IJ was not compelled to credit his explanation. See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.2005).
The IJ further found Lin’s demeanor suspect, noting that, while he was responsive to some questions, he was unresponsive to others, particularly questions about the inconsistencies described above. We accord particular deference to the IJ’s assessment of Lin’s demeanor. Tu Lin v. Gonzales, 446 F.3d 395, 400-01 (2d Cir. 2006).
Substantial evidence in the record, considered in the aggregate, supports the IJ’s adverse credibility determination. While the BIA’s finding regarding Lin’s motivation for coming to the United States may have been based on flawed reasoning, remand on that basis is not necessary where we can state with confidence that the same decision would be made on remand absent any errors. Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338-39 (2d Cir.2006).
Because the only evidence of a threat to Lin’s life or freedom depended upon his credibility, the adverse credibility determination in this case necessarily precludes success on Lin’s claims for withholding of removal and CAT relief, which were predicated on the same facts as his asylum *398claim. See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, the pending motion for a stay of removal is DENIED as moot.